Robert H. Dudley, Justice, dissenting. The sole issue in this case is whether a minor parent has the capacity to execute a binding consent to adoption. Melanie Temple, appellant, in August of 1979 was an indigent six months pregnant 15-year-old unmarried child. The Tuckers, appellees, had tragically lost their two children, one apparently before birth and the other only two hours after birth, and wanted to adopt a baby. They heard about Melanie’s situation and also heard that the baby had already been promised to another couple. The Tuckers sought out Melanie and agreed to pay all of the costs of delivery in exchange for the child. After the infant was born on October 7, 1979, and after the Tuckers had paid s'ome of the costs of delivery, Melanie decided to keep the baby. Three months later Melanie’s mother sent the infant to Texas to live with an aunt of Melanie’s. On January 31, 1980, the Tuckers drove Melanie and her mother to the office of the Tuckers’ attorney. There Melanie signed a consent form which* was notarized by the attorney’s secretary. Melanie testified that she did not want to sign the consent form but was forced to do so by her mother. The mother’s testimony was fairly and accurately abstracted as follows: Melanie didn’t want to sign the Consent, but I made her because I wanted her to go to school, and get an education. She wasn’t but 16. Her father has legal custody of her, not me, but I signed the papers to give the baby up. (T. 71) My daughter, Melanie Raye Jaecks signed the Consent to Adoption in my presence. I made her sign it. I made her let me take the baby to Texas for a month even though she didn’t want to. She bawled and squalled, and I told her that she is going to go to school. I told her that she couldn’t take care of him and to let me take him to Texas. Finally, she said, okay but not agreeably. I took him. Then the night that Diana and I came back with him, we wouldn’t even come in the house because we knew that she was so emotionally tied to him that it would be best that she never see him. We even sent his chest, all of his clothes, everything to Jack and Diana, so we could get them out of the house where she wouldn’t see them. They never came in the house with him (T. 72) because they knew that this was not really what Melanie wanted. It was what I wanted. They knew that we couldn’t let her see the baby because she would cry every time we mentioned him. I think Melanie first learned that the adoption had gone through in the latter part of July. I told her that I felt like I had to tell her that I got that letter in April and that her six months was not up if she wanted him. She said, “Yes, I want him.” It was not her idea to consent to the adoption. I did all this (T. 73) because I wanted her to go to school. I guess I pushed her. (T. 74). The majority opinion holds that the consent is binding and that it, in turn, abrogates the need for service of process or notice. It is important to note that the majority opinion does not cite any section of the Revised Uniform Adoption Act as authority for the proposition that a minor has the capacity to consent to adoption. The reason, quite obviously, is because there is no such authority in the adoption section of the act. An even more important statutory interpretation factor is omitted from the majority opinion and that is the General Assembly expressly repealed our previous statute, which, in part, provided: (d) The minority of a parent shall not bar or in any way vitiate his consent to an adoption. Ark. Stat. Ann. § 56-106 (d) (Repl. 1971). It was solely on the basis of this previous statute that we held the minority of the parent was not a bar to the execution of a valid consent. Martin v. Ford, 224 Ark. 993, 227 S.W.2d 842 (1955); Combs v. Edmiston, 216 Ark. 270, 225 S.W.2d 26 (1949). Absent some statutory authority to the contrary, a minor does not have capacity to execute a binding legal instrument. Such an instrument is voidable. 42 Am.Jur.2d Infants § 58 (1969). Thus, the minor parent lacked capacity to execute a consent which she could not legally avoid. The essential reason to hold that the minor lacked capacity is one of public policy. The beginning of this dissenting opinion set out facts sufficient to alert one to the real danger in a case such as this — the markets for children. Those markets were described by Derden, Adoption, Revised Uniform Adoption Act, 2 UALR Law J. 135 (1979) as follows: [T]here are more parents who wish to adopt than there are available children. The basic economic principle of supply and demand dictates that the baby market is, and will continue to be, a seller’s market. There are two distinct types of markets, referred to as a gray market and a black market. The black market has been defined as independent adoptive placement in which a third party makes a profit. The gray market is similar but the profit motive is replaced by the good intentions of doctors, lawyers, friends, and parents. It would be naive to contend that such activities are not occurring in Arkansas. In 1958 an attorney for the State Department of Public Welfare stated that “at least four examples of the outright sale of babies” had occurred in Arkansas. He went on to comment that the control against “the selling of flesh” in Arkansas was the high integrity of Arkansas j udges and attorneys____ (Footnotes omitted.) Because of public policy I would not subject a six months pregnant 15-year-old indigent to the gray or black markets, especially when the statute does not authorize it. I would follow either Rule 17 (b) ARCP and require the appointment of a guardian ad litem or require a proceeding under the termination of parental rights section of the act, Ark. Stat. Ann. § 56-220 (Repl. 1981). The majority does not. Thus, I dissent. I am authorized to state that Mr. Justice Hickman joins in this opinion.